Case 4:18-cv-00910-MHH-HNJ Document 78 Filed 12/07/20 Page 1 of 7            FILED
                                                                    2020 Dec-07 PM 02:11
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 4:18-cv-00910-MHH-HNJ Document 78 Filed 12/07/20 Page 2 of 7
Case 4:18-cv-00910-MHH-HNJ Document 78 Filed 12/07/20 Page 3 of 7
Case 4:18-cv-00910-MHH-HNJ Document 78 Filed 12/07/20 Page 4 of 7
Case 4:18-cv-00910-MHH-HNJ Document 78 Filed 12/07/20 Page 5 of 7
Case 4:18-cv-00910-MHH-HNJ Document 78 Filed 12/07/20 Page 6 of 7
Case 4:18-cv-00910-MHH-HNJ Document 78 Filed 12/07/20 Page 7 of 7
